Exhibit 10.1

DATED MARCH 16, 2012

BRISTOW HELICOPTER GROUP LIMITED

and

RICHARD DAVID BURMAN

 

 

RETIREMENT &

COMPROMISE AGREEMENT

 

 

 

LOGO [g318737g77b45.jpg]

Baker & McKenzie LLP

100 New Bridge Street

London

EC4V 6JA

Ref: DXE/CRF



--------------------------------------------------------------------------------

THIS AGREEMENT dated this 16th day of March 2012

B E T W E E N

 

(1) BRISTOW HELICOPTER GROUP LIMITED whose registered office is at Redhill
Aerodrome, Kings Mill Lane, Redhill, Surrey RH1 5JZ (the “Company”)

and

 

(2) RICHARD DAVID BURMAN of Pine Banks, Butlers Dene Road, Woldingham, Surrey
CR3 7HD (the “Employee”)

IT IS AGREED as follows:

 

1. TERMINATION OF EMPLOYMENT

The Employee’s employment with the Company and all Associated Companies shall
terminate on 16 March 2012 (the “Termination Date”).

2. PAYMENTS TO THE EMPLOYEE

 

2.1 The Company shall on its own behalf, and on behalf of all Associated
Companies, pay the following sums to the Employee:-

 

  (a) any outstanding salary and 7.42 days’ holiday pay which has accrued up to
the Termination Date less appropriate deductions for income tax and employees’
National Insurance contributions, within 30 days of the later of the Termination
Date and the date of this Agreement;

 

  (b) a payment in respect of any outstanding business expenses incurred by the
Employee up to the Termination Date in accordance with the Company’s usual
policies and procedures relating to expenses, within 7 days of the later of the
Termination Date and the date of this Agreement;

 

  (c) a payment of £261,046 as compensation for the loss of the Employee’s
notice period less appropriate deductions (if any) for income tax and employees’
National Insurance contributions, within 7 days of the later of the Termination
Date and the date of this Agreement;

 

  (d) The Company shall, without any admission of liability whatsoever, pay into
the Company’s Group Personal Pension Plan (the “Pension Scheme”) the sum of
£50,000, within 7 days of the later of the Termination Date and the date of this
Agreement, which shall be applied by the trustees of the Pension Scheme on a
money purchase basis for the exclusive purpose of providing benefits to or in
respect of the Employee, subject to HM Revenue & Customs limits and to the
provisions of the governing documentation of the Pension Scheme:

 

  (e) a payment of £367,350, without any admission of liability whatsoever, as
compensation for loss of employment and in respect of the Particular Claims and
Proceedings (as defined in Clause 5 below) less any appropriate deductions for
income tax and employees’ National Insurance contributions. £183,675 shall be
paid 6 months after the Termination Date and £183,675 shall be paid 12 months
after the Termination Date.

 

1



--------------------------------------------------------------------------------

2.2 The Employee agrees that:

 

  (a) the Company may deduct from the sums referred to in Clause 2.1 any monies
owed by the Employee to the Company or any Associated Company including, but not
limited to, amounts due in respect of outstanding loan payments and excess
holiday pay;

 

  (b) except for the sums and benefits referred to in this Agreement, no other
sums or benefits are due to the Employee from the Company or any Associated
Company;

 

  (c) notwithstanding the parties’ belief that the first £30,000 in value of the
payment and benefits provided, or to be provided, to the Employee pursuant to
Clause 2.1(e) of this Agreement is exempt from tax and National Insurance
liability and that tax will be deducted from any amount over £30,000 at the
appropriate rate following issue of the Employee’s form P45, he will indemnify
the Company against all taxes and employees’ National Insurance contributions in
respect of the payments and benefits provided, or to be provided, pursuant to
this Agreement, and all costs, claims, expenses or proceedings, penalties and
interest incurred by the Company which arise out of or in connection with any
liability to pay (or deduct) tax or employees’ National Insurance contributions
in respect of such payments and benefits (save to the extent that any costs,
claims, expenses, proceedings, penalties or interest are caused by any default
or delay on the part of the Company or any Associated Company), and

 

  (d) the compensation payment referred to in Clause 2.1(e) above shall be
treated as advance payment for any compensation or awards which may be made to
the Employee by the Employment Tribunals, the County Court and/or the High
Court, although no admission of liability for any such compensation or awards is
hereby made.

 

3. BENEFITS TO THE EMPLOYEE

The Company shall, without any admission of liability whatsoever, provide the
following benefits to the Employee:-

 

3.1 Legal Costs

The Company will pay directly to the Adviser (as defined in Clause 9.2 below)
the Employee’s legal costs up to a limit of £10,000 (inclusive of disbursements)
plus VAT subject to receiving from the Adviser:

 

  (a) written confirmation that such legal costs were incurred exclusively in
advising the Employee in connection with the termination of the Employee’s
employment; and

 

  (b) a copy of an invoice in respect of such costs addressed to the Employee
but marked payable by the Company.

 

3.2 Continuation of Insurance

The Company shall procure that the Employee and his family members (if
applicable) shall remain covered by the Company’s:

 

  (a) directors and officers insurance for 6 years after the Termination Date;

 

  (b) life assurance scheme until 12 months after the Termination Date;

 

  (c) medical expenses insurance scheme until 12 months after the Termination
Date and the Company will continue the Employee’s coverage, at the Employee’s
option, for an additional 12 months if the Employee pays the applicable premium
(the amount for which will be confirmed to the Employee to enable him to
consider whether to exercise this option); and

 

2



--------------------------------------------------------------------------------

  (d) personal accident insurance until 12 months after the Termination Date

on the same or equivalent level of cover as enjoyed by the Employee as at the
Termination Date and subject always to the terms and conditions of the above
insurance schemes from time to time in force and shall be provided
notwithstanding the termination of employment.

4. STOCK OPTIONS AND RESTRICTED STOCK

 

4.1 Any unvested options under the Company’s long term investment plans granted
to the Employee on 1 November 2004, 29 December 2005, 14 June 2006, 24 May 2007,
5 June 2008, 4 June 2009, 9 June 2010 and 8 June 2011 shall vest on the
Termination Date and shall remain exercisable for a period of 180 days following
the Termination Date. For the avoidance of doubt, the Employee shall remain
entitled to all vested options. The Employee agrees that, save for the
provisions of this Clause 4.1, no further options, sums or benefits are due from
the Company or any Associated Company in respect of stock options.

 

4.2 The Employee’s entitlement to Performance Restricted Stock granted on 24 May
2007 and Restricted Stock granted on 4 June 2009, 9 June 2010 and 8 June 2011
shall, notwithstanding the terms and conditions and other governing
documentation applicable to such Restricted Stock from time to time in force,
vest on the Termination Date. For the avoidance of doubt, the Employee shall
remain entitled to all vested Performance Restricted Stock. The Restricted Stock
Award of 25,000 shares granted on 9 June 2010 shall be forfeited in accordance
with the terms of the award. The Employee agrees that, save for the provisions
of this Clause 4.2, no further sums or benefits are due from the Company or any
Associated Company in respect of restricted stock.

 

4.3 The Employee’s entitlement to Performance Cash granted on 4 June 2009,
9 June 2010 and 8 June 2011 shall, notwithstanding the terms and conditions and
other governing documentation applicable to such Performance Cash from time to
time in force, vest on the Termination Date. A payment of £226,926 in respect of
half of the Employee’s Performance Cash entitlement shall be paid 6 months after
the Termination Date, subject to such deductions required by law, and a payment
of £226,926 in respect of the Employee’s remaining Performance Cash entitlement
shall be paid 12 months after the Termination Date, subject to such deductions
required by law. For the avoidance of doubt, the Employee shall remain entitled
to all vested Performance Cash rights. The Employee agrees that, save for the
provisions of this Clause 4.3, no further sums or benefits are due from the
Company or any Associated Company in respect of performance cash.

 

4.4 Any exercise of Options, vesting of Performance Restricted Stock and
Restricted Stock and payment of Performance Cash to the Employee under this
Clause 4 shall be conditional upon the Company having received from the Employee
an amount in satisfaction of any income tax and employee National Insurance
liability arising from such exercise, vesting or payment. In order that this
condition shall be met, the Company is entitled to, subject to the Employee’s
choice:

 

  (a) require the sale of a sufficient number of the shares to be acquired by
the Employee on the exercise of Options or the vesting of Performance Restricted
Stock or Restricted Stock to meet the income tax and employee National Insurance
liability;

 

  (b) require the Employee to pay to the Employer amounts to meet the income tax
and employee National Insurance liability before any cash or shares are received
under this Clause 4; and

 

  (c) deduct amounts to meet the income tax and employee National Insurance
liability from payments of Performance Cash, salary or any payment due to the
Employee under the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

5. SETTLEMENT AND WAIVER OF CLAIMS

 

5.1 The Employee considers that he has or may have statutory claims, and
therefore could bring proceedings, against the Company, or any Associated
Company, or its or their employees, officers or shareholders, for:

 

  (a) Unfair dismissal under section 94 of the Employment Rights Act 1996;

 

  (b) Automatic unfair dismissal under sections 94 and 103A and protection from
suffering detriment under section 47B of the Employment Rights Act 1996
(protected disclosures);

 

  (c) Automatic unfair dismissal under sections 94 and 104 of the Employment
Rights Act 1996 (assertion of statutory rights);

 

  (d) Automatic unfair dismissal under section 94 of the Employment Rights Act
1996 and section 12 of the Employment Relations Act 1999 (right to
accompaniment);

 

  (e) Deductions from wages and payments to employers under Part II of the
Employment Rights Act 1996;

 

  (f) Right to accompaniment and protection from suffering detriment under
sections 10 and 12 of the Employment Relations Act 1999

 

  (g) Minimum notice under Part IX of the Employment Rights Act 1996.

 

  (h) Written statement of reasons for dismissal under section 92 of the
Employment Rights Act 1996.

 

  (i) The following claims under the Equality Act 2010 in relation to age:
sections 39 and 108 (discrimination and victimisation); sections 40 and 108
(harassment); section 61 (breach of a non-discrimination rule); section 110
(contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention)

 

  (j) The following claims under the Equality Act 2010 in relation to race:
sections 39 and 108 (discrimination and victimisation); sections 40 and 108
(harassment); section 61 (breach of a non-discrimination rule); section 110
(contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention).

 

  (k) Automatic unfair dismissal under sections 94 and 98ZG of the Employment
Rights Act 1996 (retirement).

 

  (l) Notification of right to make a request not to retire on intended date of
retirement under paragraph 2, Schedule 6 of the Employment Equality (Age)
Regulations 2006.

 

  (m) Right to accompaniment and protection against detriment and dismissal
under paragraphs 9 and 13, Schedule 6 of the Employment Equality (Age)
Regulations 2006.

(together the “Particular Claims and Proceedings”).

 

5.2 The Employee agrees to accept the sums and benefits referred to at Clauses
2.1(e) 3.2, 4.1, 4.2 and 4.3 of this Agreement in full and final settlement of:

 

  (a) the Employee’s prospective entitlement to bring the Particular Claims and
Proceedings; and

 

  (b) any other Statutory Employment Protection Claim; and

 

4



--------------------------------------------------------------------------------

  (c) any claim for breach of the Employee’s contract of employment with the
Company or any Associated Company and all other claims and rights of action
(whether under statute, contract, common law or otherwise and whether or not the
Employee is aware of the claim at the time of entering into this Agreement) in
any jurisdiction in the world, howsoever arising which the Employee has or may
have now or at any point in the future against the Company or any Associated
Company, its or their officers, employees or shareholders, arising from or
connected with the Employee’s employment or the holding of any office with the
Company or any Associated Company, the termination thereof or any other matter
concerning or arising from the Employee’s employment with the Company or any
Associated Company.

 

5.3 The parties agree that Clause 5.2 shall not apply to any claims against the
Company or any Associated Company in respect of:-

 

  (a) personal injury caused by the Company’s or any Associated Company’s
negligence (save for any claims for compensation, or damages, for personal
injury which may be brought pursuant to discrimination legislation and/or
pursuant to Part V of the Employment Rights Act 1996); and

 

  (b) any pension rights or pension benefits which have accrued to the Employee
up to the Termination Date.

 

5.4 The parties agree that Clause 5.2 shall have effect irrespective of whether
or not, as at the date of this Agreement, the Employee is or could be aware of
such claims or has such claims in his express contemplation (including but not
limited to claims of which the Employee becomes aware after the date of this
Agreement in whole or in part as a result of new legislation or the development
of common law or equity).

6. EMPLOYEE’S WARRANTIES

As a strict condition of receiving the sums and benefits under this Agreement,
the Employee warrants as follows and acknowledges that the Company enters into
this Agreement in reliance on these warranties:-

 

6.1 that the Particular Claims and Proceedings are all of the claims and
proceedings (whether statutory or otherwise) that the Employee considers he has,
or may have, against the Company, any Associated Company, its or their
employees, officers or shareholders arising out of or in connection with the
Employee’s employment with the Company, or any Associated Company, or its
termination;

 

6.2 before entering into this Agreement, the Employee has raised with the
Adviser (as defined in Clause 9.2 below) below all facts and issues relevant to
the Employee’s employment and its termination which could give rise to a claim
against the Company or any Associated Company;

 

6.3 that the Employee is not aware of any condition, mental or physical, or any
other facts or circumstances, which could constitute the basis for a claim
against the Company or any Associated Company for personal injury (whether at
the date of signing this Agreement or at any time in the future);

 

6.4 that the Employee has not presented or issued a claim to the Employment
Tribunals, a County Court or a High Court in respect of any matter connected
with the Employee’s employment or its termination and that neither the Employee
nor anyone acting on the Employee’s behalf will present or issue such a claim;

 

6.5 that the Employee has not committed any act or any omission which could
amount to a material breach of the express or implied terms of the Employee’s
contract of employment with the Company and/or any act of misconduct under the
Company’s Disciplinary Procedure and will not commit any such act or omission
between the date of this Agreement and the Termination Date.

 

5



--------------------------------------------------------------------------------

7. EMPLOYEE’S OBLIGATIONS

 

7.1 The Employee agrees:-

 

  (a) to account for and return immediately to the Company all Company Property;

 

  (b) to comply immediately with any request from the Company to delete,
disclose details of, produce copies of, and/or permit inspection of all
information and/or documents (including Confidential Information) relating to or
belonging to the Company or any Associated Company which are held and/or saved
on any computer, telecommunications or other electronic equipment belonging to
or in the possession of the Employee;

 

  (c) on request to disclose to the Company all passwords (including passwords
to all protected files) created or protected by him which are held and/or saved
on any computer, telecommunications or other electronic equipment belonging to
the Company;

 

  (d) to repay to the Company on demand and in full the payment received
pursuant to Clause 2.1(e) above in the event that the Employee brings any claims
or proceedings, whether statutory or otherwise, relating to the Employee’s
employment with the Company or any Associated Company, or its termination,
against the Company, any Associated Company, its or their employees, officers or
shareholders, whether in an Employment Tribunal, a County Court, a High Court or
otherwise (save for claims which fall within the exclusions set out in Clause
5.3 above). The Employee agrees that this sum shall be recoverable as a debt,
together with all costs, including legal costs, reasonably incurred by the
Company in recovering the sum and/or in relation to any claims or proceedings so
brought by the Employee; and

 

  (e) that Clause 13 of the Employee’s contract of employment with the Company
dated 15 October 2004 shall remain in full force and effect; and

 

  (f) to resign in writing from all directorships and other offices which the
Employee holds with the Company or any Associated Company in the form set out in
the draft letter attached hereto in Annex 3, such resignations taking effect
from the Termination Date.

 

7.2 In consideration of the continuation of insurance referred to in Clause 3.2
above the Employee agrees:

 

  (a) subject to Clause 7.2(g) below, not to disclose (directly or indirectly)
to any party contents of this Agreement except to the Employee’s professional
advisers, the Employee’s spouse or registered civil partner (on the basis that
each of the foregoing parties agrees to keep the same confidential) and HM
Revenue & Customs (provided always that nothing in this Clause 7.2(a) shall
prevent the Employee from supplying a copy of this Agreement and its Annexes to
any court of competent jurisdiction, or as otherwise required by law);

 

  (b) without limitation in time not to divulge or make use of (whether directly
or indirectly and whether for the Employee’s own or another’s benefit or
purposes) any Confidential Information (this obligation does not apply to any
disclosures required or protected by law or to any information in the public
domain other than by way of unauthorised disclosure (whether by the Employee or
another person));

 

  (c) that the Employee will, on the request of the Company or any Associated
Company, assist it or them in any threatened or actual litigation concerning it
or them where the Employee has in his possession or knowledge any facts or other
matters which the Company or any Associated Company reasonably considers is
relevant to such legal proceedings (including but not limited to giving
statements/affidavits, meeting with their legal and other professional advisers,
attending any legal hearing and giving evidence) PROVIDED ALWAYS that the
Company or the relevant Associated Company shall reimburse the Employee for
reasonable expenses properly incurred and evidenced by the Employee in giving
such assistance;

 

6



--------------------------------------------------------------------------------

  (d) not to make, or cause to be made, (directly or indirectly) any derogatory
or critical comments or statements (whether orally or in writing) about the
Company or any Associated Company or its or their respective officers or
employees;

 

  (e) not to make, or cause to be made (directly or indirectly), any statement
or comment to the press or other media concerning the Employee’s employment with
the Company, or its termination, or the Employee’s resignation from any
directorships or other offices with the Company or any Associated Company
without the prior written consent of the Company;

 

  (f) to be bound by the restraints set out in Annex 4 attached hereto;

 

  (g) that in the event that the Employee is offered employment, consultancy or
other business activities in the period covered by the restraints referred to in
Annex 4, the Employee will deliver to the person making such an offer a full
copy of the relevant restraints.

8. COMMUNICATION TO THIRD PARTIES

 

8.1 The Company agrees to write to all the members of the Senior Management Team
providing them, for their information, with a copy of the agreed form of
reference and letter to third parties in Annexes 5 and 6 and also instructing
each of them not to make, or cause to be made, (directly or indirectly) any
derogatory or critical statements (whether orally or in writing) about the
Employee’s employment with the Company or its termination, or the Employee’s
resignation from any directorships or other offices with the Company or any
Associated Company and will use all commercially reasonable endeavours to ensure
that they comply with this instruction.

 

8.2 The Company will, on request, provide a reference in the form contained in
Annex 5 and will not make any statement which is inconsistent with the contents
of Annex 5.

 

8.3 The Employee shall be permitted to send a letter to third party contacts
(including but not limited to clients, manufacturers and licensing authorities)
in the form of Annex 6 and nothing in this Agreement shall prevent the Employee
from making any statement which is consistent with the contents of Annexes 5 and
6.

9. COMPROMISE AGREEMENT

 

9.1 It is agreed that the Employee’s acceptance of the terms of this Agreement
constitutes a compromise agreement and a qualifying compromise contract (as
applicable) satisfying all of the conditions relating to compromise agreements
and/or qualifying compromise contracts under S.203(3) Employment Rights Act
1996, S.147 Equality Act 2010, S.288(2B) Trade Union and Labour Relations
(Consolidation) Act 1992, S.49(4) National Minimum Wage Act 1998, Regulation
35(3) Working Time Regulations 1998, Regulation 41 (4) of the Transnational
Information and Consultation of Employees Regulations 1999, Regulation 40(4) of
the Information and Consultation of Employees Regulations 2004, Paragraph 13 of
the Schedule to the Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006 and Schedule 5, Part 1,
paragraph 2(2) of the Employment Equality (Age) Regulations 2006.

 

9.2 Nick Ralph of Archon Solicitors Limited (“the Adviser”) is a qualified
lawyer and an independent adviser for the purposes of the legislation referred
to in Clause 7.1 and has advised the Employee on the terms and effect of this
Agreement (including in particular its effect on the Employee’s ability to
pursue any complaints before an Employment Tribunal) and has signed a
certificate attached as Annex 1. The Employee confirms that the Adviser has
advised that there is in force a policy of insurance or an indemnity provided
for members of a profession or professional body covering the risk of claims by
the Employee in respect of any loss arising in consequence of that advice.

 

7



--------------------------------------------------------------------------------

10. DEFINITIONS

For the purposes of this Agreement the following words and phrases shall have
the meanings set out below:

 

10.1 An “Associated Company” includes any firm, company, business entity or
other organisation:

 

  (a) which is directly or indirectly Controlled by the Company; or

 

  (b) which directly or indirectly Controls the Company; or

 

  (c) which is directly or indirectly Controlled by a third party who also
directly or indirectly Controls the Company; or

 

  (d) of which the Company or any Associated Company is a partner; or

 

  (e) of which the Company or any Associated Companies referred to in
Clauses 10.1(a) to (d) above owns or has a beneficial interest (whether directly
or indirectly) in 20% or more of the issued share capital or 20% or more of the
capital assets.

 

10.2 “Company Property” means all property belonging to the Company or any
Associated Company which is or has been in the Employee’s possession or control
including but not limited to Company car, mobile telephone, credit cards, keys
and passes, laptop computer and related equipment, documents, notes,
correspondence, files, e-mails, memos, reports, minutes, plans, records,
surveys, software, diagrams, computer print-outs, disks, USB flash drives,
memory cards or sticks, cards, manuals, customer documentation or any other
medium for storing information, and all copies, drafts, reproductions, notes,
extracts or summaries (howsoever made) of the foregoing.

 

10.3 “Confidential Information” means trade secrets or confidential information
including but not limited to such information relating to business plans or
dealings, technical data, existing and potential projects, financial information
dealings and plans, sales specifications or targets, customer lists or
specifications, customers, business developments and plans, research plans or
reports, sales or marketing programmes or policies or plans, price lists or
pricing policies, employees or officers, source codes, computer systems,
software, designs, formula, prototypes, past and proposed business dealings or
transactions, product lines, services, research activities belonging to or which
relate to the affairs of the Company or any Associated Company, or any document
marked “Confidential” (or with a similar expression), or any information which
the Employee has been told is confidential or which the Employee might
reasonably expect the Company would regard as confidential or information which
has been given in confidence to the Company or any Associated Company by a third
party.

 

10.4 “Control” and its derivatives has the meaning set out in Sections 450—451
of the Corporation Tax Act 2010.

 

10.5 “Statutory Employment Protection Claim” means any of the claims listed in
Annex 2 which the Employee has or may have against the Company or any Associated
Company (whether or not the Employee is aware of the claims at the time of
entering into this Agreement).

11. MISCELLANEOUS

 

11.1 This Agreement although marked “Without Prejudice” and “Subject to
Contract” will, upon signature by both parties and the completion of the
Adviser’s certificate at Annex 1, be treated as an open document evidencing an
agreement binding on the parties.

 

11.2 This Agreement may be executed by counterparts which together shall
constitute one agreement. Either party may enter into this Agreement by
executing a counterpart and this Agreement shall not take effect until it has
been executed by both parties.

 

8



--------------------------------------------------------------------------------

11.3   The construction, validity and performance of this Agreement and all
non-contractual obligations (if any) arising from or connected with this
Agreement shall be governed by the laws of England.

 

11.4   Each party irrevocably agrees to submit to the exclusive jurisdiction of
the courts of England over any claim or matter (including any non-contractual
claim) arising under or in connection with this Agreement.

 

11.5   All references in this Agreement and its Annexes to the Company or any
Associated Companies shall include any successor in title or assign of the
Company or any of the Associated Companies.

 

11.6   The terms of this Agreement constitute the entire agreement and
understanding between the parties hereto and it supersedes and replaces all
prior negotiations, agreements, arrangements or understanding (whether implied
or expressed, orally or in writing) concerning the subject-matter hereof, all of
which are hereby treated as terminated by mutual consent.

 

11.7   A reference to a particular law is a reference to it as it is in force
for the time being taking account of any amendment, extension, or re-enactment
and includes any subordinate legislation for the time being in force made under
it.

 

11.8   The various provisions and sub-provisions of this Agreement and its
Annexes are severable and if any provision or identifiable part thereof is held
to be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or identifiable parts thereof in this Agreement or its Annexes.

 

11.9   The Company is entering into this Agreement for itself and as agent for
and trustee of all Associated Companies. The parties intend that each Associated
Company should be able to enforce in its own right the terms of this Agreement
which expressly or impliedly confer a benefit on that company subject to and in
accordance with the provisions of the Contracts (Rights of Third Parties) Act
1999. The consent of any party who is not a party to this Agreement shall not be
required for the variation or termination of this Agreement, even if that
variation or termination affects the benefits conferred on such party.

 

11.10   Headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

SIGNED by or on behalf of the parties on the date first above written: /s/ James
Howell-Richardson

For and on behalf of

BRISTOW HELICOPTER GROUP LIMITED

 

  /s/ Richard David Burman   RICHARD DAVID BURMAN

 

9



--------------------------------------------------------------------------------

ANNEX 1

ADVISER’S CERTIFICATE

I, Nick Ralph, confirm that Richard David Burman of Pine Banks, Butlers Dene
Road, Woldingham, Surrey CR3 7HD (the “Employee”) has received independent legal
advice from me on the terms and effect of this Agreement (including in
particular its effect on the Employee’s ability to pursue any claims before an
Employment Tribunal) in accordance with the provisions of S.203(3) Employment
Rights Act 1996, S147 Equality Act 2010, S.288(2B) Trade Union and Labour
Relations (Consolidation) Act 1992, S.49(4) National Minimum Wage Act 1998,
Regulation 35(3) Working Time Regulations 1998, Regulation 41 (4) of the
Transnational Information and Consultation of Employees Regulations 1999,
Regulation 40(4) of the Information and Consultation of Employees Regulations
2004, Paragraph 13 of the Schedule to the Occupational and Personal Pension
Schemes (Consultation by Employers and Miscellaneous Amendment) Regulations 2006
and Schedule 5, Part 1, paragraph 2(2) of the Employment Equality Age
Regulations 2006.

I also warrant and confirm that:

I am a solicitor of the Senior Courts, who holds a valid practising certificate
and whose Firm, Archon Solicitors Limited, Martin House, 5 Martin Lane, London
EC4R 0DP, is covered by a policy of insurance, or an indemnity provided for
members of a profession or professional body, which covers the risk of claims by
the Employee in respect of any loss arising in consequence of such advice that I
have given to the Employee in connection with the terms and effect of this
Agreement; and I do not have any conflict of interest in relation to this
Agreement or any complaint which it settles.

 

SIGNED:        DATED:                          

Nick Ralph

Solicitor

  

 

10



--------------------------------------------------------------------------------

ANNEX 2

STATUTORY EMPLOYMENT PROTECTION CLAIMS

Employment Rights Act and related rights

Automatic unfair dismissal under sections 94 and 100 and protection from
suffering detriment under section 44 of the Employment Rights Act 1996 (health
and safety cases).

Automatic unfair dismissal under sections 94 and 104B and protection from
suffering detriment under section 47D of the Employment Rights Act 1996 (tax
credits).

Automatic unfair dismissal under sections 94 and 105 of the Employment Rights
Act 1996 (selection for redundancy on prohibited grounds).

Automatic unfair dismissal under sections 94 and 102 and protection from
suffering detriment under Section 46 of the Employment Rights Act 1996 (trustees
of occupational pension schemes).

Time off for pension scheme trustees under sections 58 and 59 of the Employment
Rights Act 1996.

Statement of employment particulars and itemised pay statement under Part I of
the Employment Rights Act 1996.

Time off to look for work and arrange training under sections 52 and 53 of the
Employment Rights Act 1996.

Suspension from work under Part VII of the Employment Rights Act 1996.

Statutory redundancy payment under section 135 of the Employment Rights Act
1996.

Working Time

Working time rights which can be enforced in the Employment Tribunal under
Regulation 30 of the Working Time Regulations 1998.

Automatic unfair dismissal under sections 94 and 101A and protection from
suffering detriment under section 45A Employment Rights Act 1996 (working time
cases).

Discrimination & Harassment

The following claims under the Equality Act 2010 in relation to race: sections
39 and 108 (discrimination and victimisation); sections 40 and 108 (harassment);
section 61 (breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to religion and
belief: sections 39 and 108 (discrimination and victimisation); sections 40 and
108 (harassment); section 61 (breach of a non-discrimination rule); section 110
(contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to sex: sections 39
and 108 (discrimination and victimisation); sections 40 and 108 (harassment);
section 61 (breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to marriage and
civil partnership: sections 39 and 108 (discrimination and victimisation);
section 61 (breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

Equal pay under sections 66 and 67 Equality Act 2010.

 

11



--------------------------------------------------------------------------------

ANNEX 3

FORMAT OF LETTER RESIGNING FROM DIRECTORSHIPS/OTHER OFFICES

The Board of Directors

Bristow Helicopter Group Limited

Redhill Aerodrome

Kings Mill Lane

Redhill

RH1 5JZ

[DATE]

Dear Sirs

Resignation from directorship

I write to confirm my resignation, with immediate effect from the date of this
letter, from my directorship of Bristow Helicopter Group Limited.

I further confirm that I have no cause of action against the Company or any
Associated Companies (as defined in Clause 9.1 of the Compromise Agreement
entered into between me and Bristow Helicopter Group Limited dated
[            ]) or its or their respective officers or employees, and hereby
waive all and any such claims against it or them, arising from or connected with
the above resignations.

Yours faithfully

 

 

RICHARD DAVID BURMAN

 

12



--------------------------------------------------------------------------------

ANNEX 4

POST TERMINATION COVENANTS

 

1. NON-COMPETITION

The Employee hereby agrees that he shall not (without the consent in writing of
the Board which will not be unreasonably withheld or delayed) for a period of
twelve months immediately following the Termination Date within the Prohibited
Area and whether on the Employee’s own behalf or in conjunction with or on
behalf of any other person, firm, company or other organisation, (and whether as
an employee, director, principal, agent, consultant or in any other capacity
whatsoever), in competition with the Company be directly or indirectly
(i) employed or engaged in, or (ii) perform services in respect of, or (iii) be
otherwise concerned with:

 

1.1 the research into, development, manufacture, supply or marketing of any
product which is of the same or similar type to any product researched, or
developed, or manufactured, or supplied, or marketed by the Company during the
twelve months immediately preceding the Termination Date;

 

1.2 the development or provision of any services (including but not limited to
technical and product support, or consultancy or customer services) which are of
the same or similar type to any services provided by the Company during the
twelve months immediately preceding the Termination Date;

PROVIDED ALWAYS that the provisions of this paragraph 1 shall apply only in
respect of those products or services with which the Employee was either
personally concerned or for which the Employee was responsible whilst employed
by the Company during the twelve months immediately preceding the Termination
Date.

 

2. NON-SOLICITATION OF CUSTOMERS

The Employee hereby agrees that he shall not for a period of twelve months
immediately following the Termination Date whether on the Employee’s own behalf
or in conjunction with or on behalf of any person, company, business entity or
other organisation (and whether as an employee, director, principal, agent,
consultant or in any other capacity whatsoever), directly or indirectly
(i) solicit or, (ii) assist in soliciting, or (iii) accept, or (iv) facilitate
the acceptance of, or (v) deal with, in competition with the Company, the custom
or business of any Customer or Prospective customer:-

 

2.1 with whom the Employee has had personal contact or dealings on behalf of the
Company during the twelve months immediately preceding the Termination Date; or

 

2.2 for whom the Employee was, in a client management capacity on behalf of the
Company, directly responsible during the twelve months immediately preceding the
Termination Date.

 

3. NON-SOLICITATION OF EMPLOYEES

The Employee hereby agrees that he will not for a period of twelve months
immediately following the Termination Date either on the Employee’s own behalf
or in conjunction with or on behalf of any other person, company, business
entity, or other organisation (and whether as an employee, principal, agent,
consultant or in any other capacity whatsoever), directly or indirectly:

 

3.1 (i) induce or (ii) solicit, or (iii) entice or (iv) procure, any person who
is a Company Employee to leave the Company’s or any Associated Company’s
employment (as applicable);

 

3.2 be personally involved to a material extent in (i) accepting into employment
or (ii) otherwise engaging or using the services of, any person who is a Company
Employee on the Termination Date.

 

13



--------------------------------------------------------------------------------

4. INTERFERENCE WITH SUPPLIERS

The Employee hereby agrees that he shall not, whether on the Employee’s own
behalf or in conjunction with or on behalf of any person, company, business
entity or other organisation (and whether as an employee, director, agent,
principal, consultant or in any other capacity whatsoever), directly or
indirectly (i) for a period of twelve months immediately following the
Termination Date and (ii) in relation to any contract or arrangement which the
Company has with any Supplier for the exclusive supply of goods or services to
the Company and/or its Associated Companies, for the duration of such contract
or arrangement:

 

4.1 interfere with the supply of goods or services to the Company from any
Supplier;

 

4.2 induce any Supplier of goods or services to the Company to cease or decline
to supply such goods or services in the future.

 

5. ASSOCIATED COMPANIES

 

5.1 The provisions of paragraphs 5.2 and 5.3 below shall only apply in respect
of those Associated Companies (i) to whom the Employee gave his services, or
(ii) for whom the Employee was responsible, or (iii) with whom the Employee was
otherwise concerned, in the twelve months immediately preceding the Termination
Date.

 

5.2 Paragraphs 1, 2, 3, 4, and 6 in this Annex 4 shall apply as though
references to the “Associated Company” were substituted for reference to the
“Company”. The obligations undertaken by the Employee pursuant to this Annex 4
shall, with respect to each Associated Company, constitute a separate and
distinct covenant and the invalidity or unenforceability of any such covenant
shall not affect the validity or enforceability of the covenants in favour of
the Company or any other Associated Company.

 

5.3 In relation to each Associated Company referred to in paragraphs 5.1 and 5.2
above, the Company contracts as trustee and agent for the benefit of each such
Associated Company. The Employee agrees that, if required to do so by the
Company, he will enter into covenants in the same terms as those set out in
paragraphs 1, 2, 3, 4 and 6 hereof directly with all or any of such Associated
Companies, mutatis mutandis. If the Employee fails, within 7 days of receiving
such a request from the Company, to sign the necessary documents to give effect
to the foregoing, the Company shall be entitled, and is hereby irrevocably and
unconditionally authorised by the Employee, to execute all such documents as are
required to give effect to the foregoing, on the Employee’s behalf.

 

6. DEFINITIONS

For the purposes of this Annex 4, the following words and cognate expressions
shall have the meanings set out below:

 

6.1 “Board” means the Board of Directors of the Company.

 

6.2 “Company” and “Associated Company” shall have the meanings set out in the
Agreement attached hereto, and shall include their successors in title and
assigns (as applicable).

 

6.3 “Company Employee” means any person who was employed by (i) the Company or
(ii) any Associated Company, for at least 3 months prior to and on the
Termination Date and with whom the Employee had material contact or dealings in
performing his duties of his employment and:

 

  (a) who had material contact with customers or suppliers of the Company in
performing his or her duties of employment with the Company or any Associated
Company (as applicable); and/or

 

  (b) who was EITHER a member of the management team of the Company or any
Associated Company (as applicable) OR grade 5 or above; and/or

 

  (c) who was a member of the Technical Services Department of the Company or
any Associated Company (as applicable).

 

14



--------------------------------------------------------------------------------

6.4 “Customer” means any person, firm, company or other organisation whatsoever
to whom the Company has supplied goods or services.

 

6.5 “Prohibited Area” means:

 

  (a) the United Kingdom;

 

  (b) any other country in the world where, on the Termination Date, the Company
develops, sells, supplies, manufactures or researches its products or services
or where the Company is intending within 3 months following the Termination Date
to develop, sell, supply or manufacture its products or services and in respect
of which the Employee has been responsible (whether alone or jointly with
others), concerned or active on behalf of the Company during any part of the
twelve months immediately preceding the Termination Date.

 

6.6 “Prospective Customer” means any person, firm, company or other organisation
with whom the Company has had any negotiations or material discussions regarding
the possible supply of goods or services by the Company.

 

6.7 “Supplier” means any person, company, business entity or other organisation
whatsoever who:

 

  (a) has supplied goods or services to the Company during any part of the
twelve months immediately preceding the Termination Date; or

 

  (b) has agreed prior to the Termination Date to supply goods or services to
the Company to commence at any time in the twelve months following the
Termination Date; or

 

  (c) as at the Termination Date, supplies goods or services to the Company
under an exclusive contract or arrangement between that supplier and the
Company.

 

6.8 “Termination Date” shall have the meaning set out in Clause 1 of the
Agreement attached hereto.

 

15



--------------------------------------------------------------------------------

ANNEX 5

AGREED REFERENCE

To whom it may concern.

Dear [            ]

Richard Burman

Richard was employed by Bristow Helicopters from October 2004 until the early
part of 2012, reporting to me throughout. He was employed as Managing Director
Bristow Helicopter Group Limited for the entire period, and as Senior Vice
President Eastern Hemisphere from October 2004 until December 31, 2009, and then
latterly as Senior Vice President Global Operations. He was the Accountable
Manager for Bristow flight operations with various national civil aviation
authorities, and served on many company Boards.

Organisationally, the following reported directly to Richard, the group being
collectively referred to as the Operations Leadership Team (OLT):

 

  •  

five operational Business Unit Directors (North America, Europe, Nigeria,
Australia, Other International)

 

  •  

Director Centralised Operations (Supply Chain, heavy maintenance, technical
records, Technical Services)

 

  •  

Director Quality, Safety and Global Standards

 

  •  

Director Legal, Global Operations

 

  •  

Director Human Resources, Global Operations.

Several of the OLT members were recruited by Richard. One of his key and most
notable achievements was the way in which he assimilated and lead the OLT,
creating and driving a consistency of leadership culture built around Safety,
growth, integrity, authenticity, mutual respect, commitment, hard work and high
performance.

Other noteworthy achievements included:

 

  •  

Focus on Target Zero Safety campaign and Safety performance resulting from same:

 

  •  

Industry leading aviation accident rate

 

  •  

Zero fatalities 38 months

 

  •  

TRIR 0.19 (down from 2005 high of 2.7)

 

  •  

LWC rate 0.15

 

  •  

Many areas of the company at Target Zero

 

  •  

100% compliance with Bristow’s Code of Business Integrity (COBI), throughout
Global Operations, for seven plus years

 

  •  

Doubling of Eastern Hemisphere revenues and more than doubling of profitability
(EBITDA) in his role as Senior Vice President Eastern Hemisphere

 

  •  

Transformation of Bristow’s business in Nigeria, in compliance with COBI, from a
loss making operation to the most profitable Business Unit

 

  •  

Personally created and developed business in Malaysia with a 24% return on
capital employed

 

  •  

Turned around Bristow business in Australia, with best ever financial
performance (operating income) in Q4 FY12

 

  •  

Drove cash flow from operations to record $240m (from revenues of $1.3b) in FY12

 

  •  

Achieved best ever DSO results Dec 31, 2011

 

  •  

Strove for and achieved indigenous management leadership in Nigeria and Norway.

 

 

16



--------------------------------------------------------------------------------

Richard is a hard working individual who has been totally committed to the
success of Bristow. He relishes a challenge and has been prepared to travel
extensively in order to engage with employees, clients, other Board members, and
partners / business associates throughout the world. His focus on Safety
performance and the delivery of quality services has been relentless. His hands
off, empowering and supportive leadership style has been especially effective in
developing the high performance Operations Leadership Team. He created a
fulfilling and rewarding environment in Operations and successfully strived to
generate the most from his team through a mix of encouragement, support,
openness and humour. His particular knack for engaging with individuals at all
levels made him especially popular with the organization across the globe.

I have enjoyed working with him and have been grateful for his significant
contribution over the seven years he worked at Bristow.

Bill Chiles, CEO.

 

17



--------------------------------------------------------------------------------

ANNEX 6

AGREED LETTER TO THIRD PARTIES

Pine Banks

Butlers Dene Road

Woldingham

Surrey CR3 7HD

February 29, 2012.

Dear

As you may be aware, I recently announced my retirement from Bristow
Helicopters.

I have had seven interesting, challenging and rewarding years with the company,
joining them as I did, in late 2004, shortly after the new executive leadership
team was put in place by the newly appointed and current CEO, Bill Chiles.

The company has come a long way since then and I have been proud to have been an
integral part of the work which has focused on Safety, global standards, fleet
renewal, quality of service delivery and financial performance. Significant
progress has been made in all these areas. The company’s achievements resulting
from its Target Zero campaign are especially noteworthy, and I take personal
pride in those results. I also take great personal pride in the Operations
Leadership team I was able to assimilate and lead. That group, which reported
directly to me, includes the six Business Unit Directors, as well as Directors
focused in the QHSE/Standards, HR and Legal areas of the company’s business. All
but the HR Director remain in the company and I am confident that the legacy I
leave will be sustained and improved upon by the remaining group of excellent
individuals.

My work with Bristow has taken me all over the world. I have relished and
enjoyed the opportunity to meet employees, colleagues, partners and associates
in the various location Bristow operates, and been continually surprised by the
warmth of welcome I have been afforded by all, and by the common sense of
purpose and professionalism which abounds within the rotor wing aviation sector.
Having travelled and achieved as much as I have, and with the move to a more
centralised control based business model in Houston, I have decided it is time
to move on and make way for others within the organization.

I am writing now to thank you for the association we have had in the past and
thank you for your help, support and friendship throughout. Retirement, I
suspect, will be a temporary thing for me, and if it is, I sincerely hope that
our paths will cross again in the future so that we can renew our association.

Bristow has been, is, and always will be a great company, and I will be
eternally grateful for the opportunity the company gave me over the past seven
years.

Yours sincerely,

Richard Burman.

 

 

18